DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of claims 1-14 in the reply filed on 11/17/2021 is acknowledged.  The traversal is on the ground(s) that claims 1-14 require a foaming agent be used and further supports that claims 13 and 14 require that the foaming agent is a physical foaming agent and a chemical foaming agent, respectively.  This is not found persuasive because the elements of Group I, claims 1-14, merely require that the system be “configured to receive” and does not positively recite that a specific supply of plastic material is required to meet the claims. As such, the inclusion of the foaming agent is regarded as material worked upon by the claimed apparatus and does not limit the apparatus claims. See MPEP 2115.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/17/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bourgoyne (US20160096320).

In reference to claim 1:
Bourgoyne discloses additive manufacturing system, comprising:
a first heating element configured to receive a first supply of thermoplastic material (paras 0050, 0068);
a second heating element configured to receive a second supply of plastic material, wherein a foaming agent is incorporated into the second supply of plastic material and is configured to expand at an activation temperature (blowing agent)(paras 0068, 0069, Fig. 12);
a control module in electronic communication with both the first heating element and the second heating element (controller 503)(para 0069), wherein the control module executes instructions to:
instruct the first heating element to heat the first supply of thermoplastic material to a first extrusion temperature; and
instruct the second heating element to heat the second supply of plastic material to a second extrusion temperature, wherein the second extrusion temperature is equal to or greater than the activation temperature of the foaming agent (para 0069).

In reference to claim 3:
In addition to claim 1, above, Bourgoyne further discloses that the system would be useful for a system with dual extruders (para 0068). Bourgoyne does not disclose wherein the first heating element and the second heating element are both part of a single heating element configured to heat both the first supply of thermoplastic material and the second supply of plastic material. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Wolf teaches an additive manufacturing system (abstract, title). Wolf further teaches a multi-material, multi-nozzle fused deposition system (para 0127; Figs. 2 and 13). Wolf further teaches the use of a single heating element to heat two separate nozzles and material feeds (paras 0020, 0123). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Bourgoyne with the single heating element, as taught by Wolf, because all of the claimed elements are known in the art and the combination yields predictable results, e.g. the nozzles and material feeds are heated by a known device.

In reference to claim 4:
In addition to the discussion of claim 3, above, Bourgoyne further discloses wherein the dual head nozzle is in electronic communication with the control module (paras 0050, 0069), and the control module executes instructions to:

instruct the dual head nozzle to travel along a second extrusion path relative to the build plate, wherein the second heating element heats the second supply of plastic material to the second extrusion temperature as the dual head nozzle travels along the second extrusion path (paras 0050, 0069, 0070).

In reference to claim 5:
In addition to the discussion of claim 4, above, Bourgoyne further discloses wherein the control module instructs the dual head nozzle to move along the first extrusion path, and once the dual head nozzle completes traveling along the first extrusion path, the control module instructs the dual head nozzle to travel along the second extrusion path (para 0065).

In reference to claim 11:
In addition to the discussion of claim 1, above, Bourgoyne further discloses wherein the first supply of thermoplastic and the second supply of plastic material are both constructed of respective continuous filaments of thermoplastic material (paras 0050, 0068).

In reference to claim 12:
In addition to the discussion of claim 1, above, Bourgoyne further discloses wherein the activation temperature of the foaming agent is greater than a glass transition temperature of the second supply of plastic material (para 0069 discloses the activating temperature is above the standard extrusion temperature of the extrusion material, therefore the temperature is above the glass transition temperature of the second supply of plastic material).

In reference to claim 13:
In addition to the discussion of claim 1, above, Bourgoyne further discloses wherein the foaming agent is a physical foaming agent (0025).

In reference to claim 14:
In addition to the discussion of claim 1, above, Bourgoyne further discloses wherein the foaming agent is a chemical foaming agent (para 0025).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourgoyne as applied to claim 1, above, and further in view of Wolf (US20160236408).
In addition to claim 1, above, Bourgoyne further discloses that the system would be useful for a system with dual extruders (para 0068). Bourgoyne does not disclose wherein the first heating element and the second heating element are both part of a single heating element configured to heat both the first supply of thermoplastic material and the second supply of plastic material. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Wolf teaches an additive manufacturing system (abstract, title). Wolf further teaches a multi-material, multi-nozzle fused deposition system (para 0127; Figs. 2 and 13). Wolf further teaches the use of a single heating element to heat two separate nozzles and material feeds (paras 0020, 0123). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Bourgoyne with the single heating element, as taught by Wolf, because all of the claimed elements are known in the art and the combination yields predictable results, e.g. the nozzles and material feeds are heated by a known device.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourgoyne as applied to claim 4, above, and further in view of Sun (US20080145639).
In addition to the discussion of claim 4, above, Bourgoyne does not disclose wherein the control module instructs the dual head nozzle to move along the first extrusion path and the second extrusion path at the same time. However, a rationale to support a conclusion that a claim would have been .

Claims 7, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourgoyne as applied to claim 1, above, and further in view of Swanson (US20100021580).

In reference to claim 7:
In addition to the discussion of claim 1, above, Bourgoyne does not disclose wherein the first heating element is part of a first nozzle and the second heating element is part of a second nozzle. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Swanson teaches an extrusion based additive 

In reference to claim 8:
In addition to the discussion of claim 7, above, Bourgoyne further discloses wherein the first nozzle and the second nozzle are in electronic communication with the control module (paras 0050, 0069), and the control module executes instructions to:
instruct the first nozzle to travel along a first extrusion path relative to a build plate, wherein the first heating element heats the first supply of thermoplastic material to the first extrusion temperature as the first nozzle travels along the first extrusion path (paras 0050, 0069, 0070); and
instruct the second nozzle to travel along a second extrusion path relative to the build plate, wherein the second heating element heats the second supply of plastic material to the second extrusion temperature as the second nozzle travels along the second extrusion path (paras 0050, 0069, 0070).

In reference to claim 9:
In addition to the discussion of claim 8, above, Bourgoyne further discloses wherein the control module instructs the first nozzle to travel along the first extrusion path, and once the first nozzle completes the first extrusion path, the control module instructs the second nozzle to travel along the second extrusion path (para 0065).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourgoyne and Swanson as applied to claim 8, above, and further in view of Sun.
In addition to the discussion of claim 8, above, Bourgoyne does not disclose wherein the control module instructs the first nozzle to travel in the first extrusion path and the second nozzle to travel in the second extrusion path at the same time. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Sun teaches an additive manufacturing system for creating an object which utilizes a foam layer for a support (abstract). Sun further teaches that the foam material is deposited simultaneously with the object material (paras 0033, 0056, 0077; Fig. 5). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to move the nozzle along a first and second extrusion path because all of the claimed elements are known in the prior art and the combination yields predictable results, e.g. the support material and structural material are printed at the same time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/              Examiner, Art Unit 1745